DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1-6, and claims 1-23 in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7, and 14-15 do not read on the elected species. In this Office Action, claims 1-6, 9-13, and 16-23 are examined, and claims 7, and 14-15 are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the core is annular, and comprises a first opening side, a second opening side arranged opposite the first opening side, an outer lateral side and an inner lateral side, wherein the housing covers the first opening side and the outer lateral side of the core, wherein the at least one projection in the housing is arranged on the first opening side and/or on the outer lateral side” as claimed in claim 9, the “the core is shaped as a hollow cylinder” as in claim 21, and “a DC network, wherein the DC  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 each recites the limitation "the least one turn" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner does not also understand how to interpret “the least one turn.” 
Regarding dependent claims, it’s not clear if “first busbar member” and or “second busbar member” refers to the “rigid first busbar member” and or the “rigid second busbar member” as recited in claim 1. 
Regarding claim 2, Applicant should clarify what’s intended by “the first busbar assumes a U-shape” in lines 1-2. For examination purpose, the limitation in question is interpreted as the first busbar has a U-shape. Similar clarification should be made in claims 4, and 7.
Regarding claim 3, it’s not clear what’s intended by “a second distal end at the second end and at least one lateral side between the first distal side and the second distal side of the first busbar member.” Does applicant mean “a second side distal side” instead of “a second distal end”? Claim 3 recites the limitation "the second distal side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant should also clarify what “its” refers to. Furthermore, Applicant it’s not clear what “wherein the second end of the first busbar member is connected with its second distal side to the first end of the second busbar member, such that the connected first and second busbar members constitute a turn of the first coil winding made from a rigid busbar” means. For examination purpose, the limitation in question is interpreted as the first and second busbars are connected to form a turn the first coil. Similar clarification needs to be made in claims 4, and 7, and similar interpretation as in claim 3 is applied in claims 4, and 7. In addition, Applicant should clarify if “a first distal end” in line 3 of claim 7 is the same “a first distal end” in claim 3. 
Claim 4 recites the limitation "the second distal side" in line 2. There is insufficient antecedent basis for this limitation in the claim. It’s not clear what’s intended by “the second end of the first busbar member incorporates in the second distal side a fixing recess having an internal thread, wherein the first end of the second busbar member incorporates a through-hole extending through at least one of the at least one lateral side of the second busbar member” as recited. For examination purpose, first and second distal sides are provided with through-hole.
Regarding claims 6-7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 8, it’s not clear if “a first busbar member” is the same as the “rigid first busbar member” as recited in claim 1. 
Regarding claim 9, Applicant should clarify what’s intended by “the core is annular, and comprises a first opening side, a second opening side arranged opposite the first opening side, an outer lateral side and an inner lateral side, wherein the housing covers the first opening side and the outer lateral side of the core, wherein the at least one projection in the housing is arranged on the first opening side and/or on the outer lateral side.” Specifically, it’s not clear what comprises the “first opening...” For examination, it’s interpreted that the annular core has the first opening side, which is the opening insider the annular core. However, it’s not understood how the annular core has second opening side…Similar clarification needs to be made in claim 16.
Regarding claim 12, it’s not clear what’s intended by “the inner housing section comprises separating elements, which extend to the core, and are arranged such that a first busbar member and/or a second busbar member of a turn of the first coil winding is arranged between two adjoining separating elements, and/or a separating clement is arranged between two adjoining turns of the first coil winding.” While a single “and/or” in itself my not raise 112(b), having multiple “and/or” can. Claim 12 has multiple “and/or” limitation that is difficult and confusing to interpret. 
Claim 14 recites the limitation "the housing…the second opening side" in line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the second opening side of the core " in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it’s not clear what’s intended by “the structural element covers the second opening side of the core and/or incorporates a separating structure or at least one partition between two adjoining second busbar members.” For examination purpose, “and/or incorporates a separating structure or at least one partition between two adjoining second busbar members” is not given patentable weight in part because the limitation in question is not fully understood.
Claim 18 recites the limitation "the separating structure" and “the at least one partition” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, Applicant should clarify if “the separating structure” is the same as the “separating elements” as recited in claim 12, or if “a separating element” in line 2 is the same as the “separating elements” in claim 12. Furthermore, it’s not clear what’s intended by “the separating structure or the at least one partition comprises a separating element which extends in the direction of the inner housing section and, in combination with one of the separating elements of the inner housing section, insulates two adjoining turns from one another.” The examiner does not know how to interpret “in combination with one of the separating elements of the inner housing section, insulates two adjoining turns from one another.”
Claim 19 recites the limitation “the at least one turns” in line 3. There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the at least one complete turn”?
Regarding claim 20, it’s not clear what’s intended by “a current-compensated choke is constituted accordingly.” Applicant should also clarify if “the first and second coil winding” should be “the first and second coil windings.”
Claim 22 recites the limitation “the…second power conductor” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. In addition, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, it’s not clear what’s intended by “the DC network.”
These are mere examples of 35 USC 112(b) issues that need to be resolved. Applicant should check each claim to conform 35 USC 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-17, 19-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa et al. (U.S. PG. Pub. No. 2016/0181007 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Shiokawa et al., hereinafter referred to as “Shiokawa,” teaches choke 1 (FIGs. 1-4) comprising 
a core 3 and a first power conductor (conductor formed by coil winding 4a), 
wherein the first power conductor comprises a first coil winding 4a having at least one complete turn about the core, 
wherein at least one of the least one turn of the first coil winding comprises a rigid first busbar 41a member and a rigid second busbar member 42 (paras. [0085] and [0092]).
With respect to claim 2, Shiokawa teaches choke according to claim 1, wherein the first busbar member assumes a U-shape, which is arranged around the core (para. [0094]).
With respect to claim 3, best understood in view of 35 USC 112(b) rejection, Shiokawa teaches choke according to claim 1, 
wherein the first busbar member has a first end 41a and a second end 41b, and the second busbar member has a first end (inner end) and a second end (outer end), 
wherein the first busbar member comprises a first distal side (top surface) at the first end, a second distal end [interpreted as second distal side] (top surface) at the second end and at least one lateral side (side surface facing another first busbar 41 in front of or back of the first busbar) between the first distal side and the second distal side of the first busbar member, 
wherein the second busbar member comprises at least one lateral side (side surface similar to first busbar) between the first end and the second end of the second busbar member, 
wherein the second end of the first busbar member is connected with its second distal side to the first end of the second busbar member, such that the connected first and second busbar members constitute a turn of the first coil winding made from a rigid busbar (para. [0097]).
With respect to claim 16, best understood in view of 35 USC 112(b) rejection, Shiokawa teaches choke according to claim 1, comprising an electrically insulating structural 8 element, which is arranged on the second opening side of the core between the second opening side and the at least one second busbar member (para. [0100]).
With respect to claim 17, Shiokawa teaches choke according to claim 16, wherein the structural element covers the second opening side of the core and/or incorporates a separating structure or at least one partition between two adjoining second busbar members (para. [0100]).
With respect to claim 19, Shiokawa teaches choke according to claim 1, wherein the choke comprises a second power conductor (conductor formed by coil winding 4b), wherein the second power conductor comprises a second coil winding 4b, having at least one complete turn about the core, wherein at least one of the at least one turns of the second coil winding comprises a rigid first busbar member 41 and a rigid second busbar member 42 (paras. [0085] and [0092]).
With respect to claim 20, best understood in view of 35 USC 112(b) rejection, Shiokawa teaches choke according to claim 1, wherein the first and the second coil winding are wound about the core such that the magnetic fluxes induced in the core by differential-mode currents in the first and second power conductors cancel each other out, and a current-compensated choke is constituted accordingly (paras. [0085] and [0092]).
With respect to claim 23, best understood in view of 35 USC 112(b) rejection, Shiokawa teaches choke having a DC network (not expressly shown), wherein the DC network comprises a choke 1 with a core 4 and a first power conductor (conductor formed by coil winding 4a), wherein the first power conductor comprises a first coil winding 4a having at least one complete turn about the core, wherein at least one of the least one turn of the first coil winding comprises a rigid first busbar member 41 and a rigid second busbar member 42 (paras. [0085] and [0092]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa, as applied to claim 3 above, in view of Kyoso et al. (U.S. Patent No. 6,522,233 B1).
With respect to claim 4, Shiokawa teaches choke according to claim 3, wherein the first busbar member assumes a U-shape, which is arranged around the core, wherein the second end of the first busbar member incorporates in the second distal side [of the second busbar] (para. [0097]) a fixing recess having an internal thread, wherein the first end of the second busbar member incorporates a through-hole extending through at least one of the at least one lateral side of the second busbar member, wherein a threaded bolt extends through the through-hole and is screwed into the internal thread of the fixing recess, such that a bolt head of the threaded bolt compresses the first end of the second busbar member against the second end of the first busbar member.
Best understood in view of 35 USC 112(b) rejection, Kyoso et al., hereinafter referred to as “Kyoso,” teaches a choke (FIG. 16B), wherein the second end of the first busbar member (upper or lower member 1A) incorporates in the second distal side a fixing recess 1e having an internal thread, wherein the first end of the second busbar member (the other of upper or lower member 1A) incorporates a through-hole 1e extending through at least one of the at least one lateral side of the second busbar member, wherein a threaded bolt 14 extends through the through-hole and is screwed into the internal thread of the fixing recess, such that a bolt head of the threaded bolt compresses the first end of the second busbar member against the second end of the first busbar member (col. 14, lines 20-25, and col. 15, lines 6-17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bolt connection between the first and second busbar members as taught by Kyoso to the choke of Shiokawa to provide the required mechanical strength between the busbars connection. Furthermore, the bolt connection is not a critical part of the invention as different embodiments show different connections, such as soldering, as claimed in claim 7.
With respect to claim 5, Shiokawa in view of Kyoso teaches choke according to claim 4, wherein the threaded bolt is a self-tapping threaded bolt and the internal thread is constituted in the form dictated by the screwing of the self-tapping threaded bolt into the fixing recess (Kyoso, col. 14, lines 20-25).

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Kyoso, as applied to claim 5 above, and further in view of Ambros (U.S. PG. Pub. No. 2018/0335068 A1).
With respect to claim 6, Shiokawa in view of Kyoso teaches choke according to claim 5. Shiokawa in view of Kyoso does not expressly teach the self-tapping threaded bolt preferably has a thread flank angle between 30° and 36°, wherein the thread flank angle is constituted between the upper flank facing the bolt head and the lower flank averted from the bolt head, wherein the upper flank angle is greater than the lower flank angle.
Ambros teaches a self-tapping treaded bolt (Fig. 5)  preferably has a thread flank angle between 30° and 36°, wherein the thread flank angle is constituted between the upper flank (PhiG) facing the bolt head and the lower flank (PhiL) averted from the bolt head, wherein the upper flank angle is greater than the lower flank angle (claim 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bolt thread blank angle as taught by Ambros to the choke bolt of Shiokawa in view of Kyoso to provide the required strength (para. [0007]).

14.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa, as applied to claim 1 above, and further in view of Piispanene et al. (U.S. PG. Pub. No. 2018/0151288 A1).
With respect to claim 8, Shiokawa teaches choke according to claim 1, comprising a housing 2 (para. [0085]). Shiokawa does not expressly teach the housing comprises at least one projection, wherein, in each of the at least one projections, a first busbar member of a turn of the first coil winding is arranged.
Piispanene et al., hereinafter referred to as “Piispanene,” teaches a choke (Figure 2), wherein the housing 204 comprises at least one projection (groove projected toward outer periphery of the housing), wherein, in each of the at least one projections, a first busbar member 202 of a turn of the first coil winding is arranged (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the projections for the busbar as taught by Piispanene to the choke of Shiokawa to provide the required mechanical stability and or to improve heat dissipation.
With respect to claim 9, best understood in view of 35 USC 112(b) rejection, Shiokawa in view of Piispanene teaches choke according to claim 8, wherein the core is annular, and comprises a first opening side (hole side inside the annular core), a second opening side arranged opposite the first opening side, an outer lateral side and an inner lateral side, wherein the housing covers the first opening side and the outer lateral side of the core, wherein the at least one projection in the housing is arranged on the first opening side and/or on the outer lateral side (Shiokawa, para. [0085] Piispanene, para. [0029]).
With respect to claim 10, best understood in view of 35 USC 112(b) rejection, Shiokawa in view of Piispanene teaches choke according to claim 9, wherein a shape of the housing on the first opening side and/or the outer lateral side, interrupted by the at least one projection, matches the shape of the core on the first opening side and/or the outer lateral side (Shiokawa, para. [0085] Piispanene, para. [0029]).

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Piispanene, as applied to claim 9 above, and further in view of Horowy et al. (U.S. PG. Pub. No. 2009/0128276 A1).
With respect to claim 11, Shiokawa in view of Piispanene teaches choke according to claim 9. Shiokawa in view of Piispanene does not expressly teach the housing comprises an inner housing section, which covers the inner lateral side of the core.
Horowy et al., hereinafter referred to as “Horowy,” teaches a choke 200 (FIGs. 1-2), wherein the housing 20 comprises an inner housing section 40, which covers the inner lateral side of the core (para. [0010]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the housing having the inner housing section as taught by Horowy to the choke of Shiokawa to provide the required mechanical stability.

16.	Claims 12, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Piispanene and Horowy, as applied to claim 11 above, and further in view of Gehard (U.S. PG. Pub. No. 2008/0055035 A1).
With respect to claim 12, Shiokawa in view of Piispanene and Horowy teaches choke according to claim 11. Shiokawa in view of Piispanene and Horowy does not expressly teach the inner housing section comprises separating elements, which extend to the core, and are arranged such that a first busbar member and/or a second busbar member of a turn of the first coil winding is arranged between two adjoining separating elements, and/or a separating clement is arranged between two adjoining turns of the first coil winding.
Best understood in view of 35 USC 112(b) rejection, Gehard teaches a choke (Fig. 1), wherein the inner housing section 7 comprises separating elements (projection elements from central circular part), which extend to the core, and are arranged such that a first busbar member and/or a second busbar member of a turn of the first coil winding 15a and or 15b is arranged between two adjoining separating elements, and/or a separating clement is arranged between two adjoining turns of the first coil winding (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the separating elements as taught by Gehard to the choke of Shiokawa in view of Piispanene and Horowy to improve positioning accuracy of the coil winding (para. [0015]).
With respect to claim 18, best understood in view of 35 USC 112(b) rejection, Shiokawa in view of Piispanene and Horowy and Gehard teaches choke according to claim 12, wherein the separating structure or the at least one partition comprises a separating element which extends in the direction of the inner housing section and, in combination with one of the separating elements of the inner housing section, insulates two adjoining turns from one another (Gehard, para. [0037]). 

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Piispanene and Horowy, as applied to claim 11 above, and further in view of Sundstrom et al. (U.S. PG. Pub. No. 2011/0215891 A1).
With respect to claim 13, Shiokawa in view of Piispanene and Horowy teaches choke according to claim 11. Shiokawa in view of Piispanene and Horowy does not expressly teach the inner housing section is hollow, and is open to the first or second opening side.
Sundstrom et al., hereinafter referred to as “Sundstrom,” teaches a choke (FIGs. 1-5) the inner housing section 36 is hollow 70, and is open to the first or second opening side (paras. [0034] and [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hollow inner housing section as taught by Sundstrom to the choke of Shiokawa in view of Piispanene and Horowy to mechanically couple the choke to a base substrate (para. [0072]).

18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa, as applied to claim 1 above, in view of Perez et al. (U.S. PG. Pub. No. 2019/0019613 A1).
With respect to claim 21, Shiokawa teaches choke according to claim 1. Shiokawa does not expressly teach the core is shaped as a hollow cylinder.
Perez et al., hereinafter referred to as “Perez,” teaches a choke (Figs. 1-2), wherein the core 1 is shaped as a hollow cylinder (para. [0075]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hollow cylindrical core as taught by Perez to the choke of Shiokawa to reduce weight.

19.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa, as applied to claim 1 above, in view of Samuelsson (U.S. PG. Pub. No. 2020/0013549 A1).
With respect to claim 22, Shiokawa teaches choke according to claim 1. Shiokawa does not expressly teach the first and/or second power conductor of the choke has a minimum conductor cross-sectional surface area which is greater than 10 mm2, preferably greater than 20 mm2.
Samuelsson teaches a choke 20 (Fig. 2A), wherein the first and/or second power conductor 22 of the choke has a minimum conductor cross-sectional surface area which is greater than 10 mm2, preferably greater than 20 mm2 (para. [0053]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductor cross-sectional area as taught by Samuelsson to the choke of Shiokawa to provide the required current density.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837